Citation Nr: 1220618	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder. 

2.  Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1942 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for an anxiety disorder (claimed as post traumatic stress disorder (PTSD)) and continued a 0 percent evaluation for hepatitis.  Thereafter, following a timely Notice of Disagreement of the service connection issue, an October 2010 rating decision granted the Veteran service connection for an anxiety disorder, claimed as PTSD, with a 10 percent evaluation, effective November 2, 2007, which is the date the Veteran's original service connection claim was received.  A subsequent February 2011 statement of the case (SOC), increased the Veteran's rating for his anxiety disorder to 30 percent, effective November 2, 2007.  

The Veteran's claim for an increased evaluation for an anxiety disorder has been re-characterized to comport to the development of his case.  

The Veteran has submitted written statements to the effect that he continues to seek service connection for PTSD.  A review of his claims file and the pertinent medical evidence of record indicates that his service connected anxiety disorder encompasses his claimed PTSD symptomatology.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders, and under Clemons v. Shinseki, 23 Vet. App. 1 (2009), claims for service connection for PTSD include claims for service connection for any mental disability.  

The RO has properly developed the Veteran's claim as one of an anxiety disorder.  Nonetheless, given the Veteran's contentions, and the fact that the issue of service connection for PTSD is not currently developed or certified for appellate review, that matter is REFERRED to the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

FINDINGS OF FACT

1.  The Veteran's anxiety disorder is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and a GAF score of 50 at lowest.

2.  The Veteran's hepatitis C is shown to be non-symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9413 (2011).

2.  The criteria for a compensable evaluation for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, DC 7354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2007 and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a November 2011 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs) and identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's service connected disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Anxiety Disorder

The Veteran seeks an initial evaluation in excess of 30 percent for an anxiety disorder.  He claims that he has severe symptoms, such as sleep problems, anxiety, problems with relationships, panic attacks, and extreme startle response.   

The RO originally granted service connection for an anxiety disorder in an October 2010 rating decision, with a 10 percent evaluation and an effective date of November 2, 2007, under 38 C.F.R. § 4.130, DC 9413.  The evaluation was increased to 30 percent in a February 2011 SOC, effective November 2, 2007, under these same diagnostic criteria.  

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Other, higher, ratings are available for more serious manifestations of psychiatric disabilities, none of which are raised by the evidence of record.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

An October 2008 private medical examination notes that the Veteran was retired from a career in an auto repair business.  Following a mental status examination, the Veteran was given a diagnosis of PTSD, and a GAF score of 55/60 was assigned.  Given that the Veteran is not service connected for PTSD, and the October 2008 private physician attributed the Veteran's psychiatric symptoms to his PTSD, rather than his service connected anxiety disorder, the Board will not further discuss the findings contained in the medical opinion or apply them to the diagnostic criteria used to evaluate his anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A VA examination was conducted in June 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran receives no outpatient or inpatient treatment for a mental disorder.  The Veteran has been married since 1942, and has had a very good marriage.  He reports that he is very active socially and has many friends.  He travels with his wife and fishes with his son.  He has no problem with alcohol, and a very active social life.  His general appearance was clean; speech was unremarkable; attitude was cooperative and friendly; affect was normal; mood was described by him as temperamental; he was oriented to person, place, and time; had no delusions; judgment was described as understands the outcome of his behavior; and he had unremarkable thought process.  

The Veteran reported sleep problems with initiating and maintaining sleep, and combat dreams.  He has no panic attacks, inappropriate behavior, or obsessive behavior.  No suicidal or homicidal ideation.  He has had no episodes of violence, and had a good impulse control.  There were no problems with daily living.  Memory was normal.  The Veteran retired in 1976 due to eligibility based on age or duration of work.  The Veteran was given a diagnosis of anxiety disorder, not otherwise specified (NOS), and a GAF score of 70 was assigned.  There is no reduced reliability or productivity, and the examiner noted that his anxiety caused sleep problems, hypervigilance, and avoidance of loud noises.  These are mild symptoms that could impact him only during periods of severe stress.  

A September 2011 VA examination report notes that the claim file was reviewed.  Since his previous VA examination the Veteran continues to live with his wife of many years.  He has a close relationship with his children, continues to fish in his boat, and reported that he was the luckiest man in the world.  He had no treatment for a mental condition.  Examination revealed he had anxiety, chronic sleep impairment, and mild memory loss.  The examiner noted he had no other symptoms attributable to his mental disorder.  The examiner opined that the Veteran's anxiety disorder caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or had symptoms controlled by medications.  The examiner also noted that the Veteran has intrusive memories and occasional nightmares, but overall functions well.  His anxiety is not severe enough to render him unemployable.  The Veteran suffers a moderate level of anxiety and does not meet the criteria for a GAF score lower than in the 50s.  

A September 2011 VA general medical examination notes that the Veteran's claim file was reviewed.  The Veteran has worsened responses to loud noises and average stressors.  He receives no current treatment for his condition.  Examination revealed depression and anxiety, but no history of interpersonal relationship difficulties, panic attacks, memory problems, substance abuse, suicidal symptoms, or loss of control/violence.  The Veteran retired from his position as owner of an automobile repair ship due to age or duration of work.  The Veteran was given a diagnosis of anxiety disorder, and the examiner noted that it caused lack of stamina, decreased concentration, and effected his temperament.   

The evidence more nearly approximates the criteria for the current 30 percent, rather than a higher 50 percent, rating.  

The medical evidence of record does not demonstrate that the Veteran's anxiety causes flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or any other symptoms that cause occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9413.  

There is evidence of record that the Veteran has anxiety, depressed mood, mild memory loss, and some sleep impairment; however these are the symptoms of the type or severity to warrant a 30 percent rating rather than a 50 percent rating under the General Rating Formula.  Furthermore, the June 2010 VA examiner noted that the Veteran is very active socially and has many friends, that he has no problems with daily living, and that his anxiety only causes mild symptoms.  This indicates that the Veteran's anxiety does not cause any social impairment in areas such as work or social relations.  Furthermore, the Veteran retired after owning an auto repair shop due to age in 1976, which indicates his anxiety caused mild occupational impairment.  The September 2011 VA examiner noted that his anxiety disorder caused only occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stressor or symptoms controlled by medications, which at most, supports a 30 percent rating.  Nor does the evidence include any manifestations other than those listed in the rating criteria which would justify a rating higher than 30 percent.  See Id.  

In addition the VA examinations of record indicate that the Veteran has a GAF score at lowest "in the 50s."  A GAF score of 51-60 denotes moderate symptoms, and a GAF score of 41-50 reflect serious symptoms.  However, a GAF score of 50 alone, with the lack of symptoms of a severity warranting a 50 percent rating that is productive of occupational and social impairment with reduced reliability and productivity, does not weigh in favor of the assignment of a 50 percent rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.

The Veteran is competent to report symptoms of anxiety that only require his personal knowledge as it comes to him through his senses, such as sleep problems, being anxious, having problems with relationships, being panicked, and startling easily.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Significantly his reported symptoms are not reflected by his VA examination reports of record.  Furthermore, as a lay person, he cannot provide competent evidence as to whether he has occupational and social impairment with reduced reliability and productivity, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  Nor can a lay person assess the severity of a disability in relation to the appropriate rating criteria.  Thus, his opinions have been considered, but are far outweighed by the medical evidence of record, which show that he does not meet the criteria for a higher rating for anxiety.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

At no time has Veteran's anxiety disability meet or nearly approximate the criteria for a rating in excess of 30 percent.  Accordingly, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against an initial rating in excess of 30 percent for anxiety; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

IV.  Hepatitis

The Veteran contends that he is entitled to a compensable rating for hepatitis.  He has not made specific statements related to why his hepatitis warrants a higher rating.  

Under Diagnostic Code 7354, a 0 percent rating is assigned for non-symptomatic hepatitis C.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354. 

Note (1) after Diagnostic Code 7354 directs to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) provides that, for purposes of evaluating condition under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note (1) and Note (2) after Diagnostic Code 7354, located in 38 C.F.R. § 4.114.  Diagnostic Code 7312 provides rating criteria for cirrhosis of the liver, however, as discussed below, the medical evidence of record does not indicate that the Veteran has cirrhosis of the liver and therefore DC 7312 is not for application.  See 38 C.F.R. § 4.114. 

A VA examination was conducted in February 2008.  The Veteran reported he had hepatis in 1945, and has not had any hepatitis since that time.  He does not claim chronic liver disease, and receives no treatment for hepatitis.  Following a physical examination and laboratory testing, the Veteran was given a diagnosis of infectious hepatitis resolved and no sequela; no recurrence; last symptomatic in 1945.  

A September 2011 VA general medical examination notes that the Veteran had hepatitis in 1945, but it resolved and he does not have any liver problems.  A physical examination was conducted, and the examiner noted that in February 2008 the Veteran's laboratory testing showed no hepatitis infection and the hepatitis antibody was negative.  A diagnosis of no evidence of residuals of hepatitis was given.  

Under 38 C.F.R. § 4.114, DC 7354, a 0 percent rating is assigned for non-symptomatic hepatitis.  A 10 percent rating is assigned for symptomatic hepatitis causing intermittent fatigue, malaise, and anorexia, or incapacitating episodes.  

As a lay person without medical training, the Veteran is not competent to report whether his hepatitis is symptomatic as this is not something capable of lay observation.  Layno, supra.  Thus, his opinions have been considered, but are far outweighed by the medical evidence of record, which clearly shows that his hepatitis has not been symptomatic at any time during the pendency of his claim and therefore that he does not meet the criteria for a higher 10 percent rating under 38 C.F.R. § 4.114, DC 7354.  See Jandreau, supra.

At no time has Veteran's hepatitis meet or nearly approximated the criteria for a rating in excess of 0 percent.  Accordingly, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against a compensable rating for hepatitis; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's anxiety and hepatitis.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as anxiety, sleep disturbances, and non-symptomatic hepatitis, included in the criteria used to evaluate the Veteran's disabilities.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  It is noted that the Veteran worked for many years owning his own business and retired more than 30 years ago.  Additionally, the September 2011 VA examiner noted that the Veteran's anxiety is not severe enough to render him unemployable and his hepatitis is shown to not cause any effects whatsoever as it is non-symptomatic.  Additionally, the Veteran was denied entitlement to a TDIU in an unappealed November 2011 rating decision.  Thus, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder is denied. 

Entitlement to an evaluation in excess of 10 percent for hepatitis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


